             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:18 CV 207

NOEL WOOD,                             )
                                       )
           Plaintiff,                  )
                                       )               AMENDED
      v.                               )                ORDER
                                       )
CROWDER CONSTRUCTION CO. INC. )
and CROWDER INDUSTRIAL                 )
CONSTRUCTION, LLC,                     )
                                       )
           Defendants.                 )
______________________________________ )


     This matter is before the Court for clarification of its prior Order

regarding Plaintiff’s Renewed Motion to Compel Responses to First Set of

Interrogatories and Requests for Production of Documents.

     The Court held a hearing on the Motion on June 24, 2019. An Order was

entered on June 25, 2019 granting the Motion (Doc. 24) (“June 25 Order”).

Subsequently, Defendants requested clarification of the ruling with regard to

Request for Production of Documents 18, and Plaintiff filed the Second

Declaration of Darrin M. Vander Toorn (Doc. 26). A second hearing was

therefore conducted on July 3, 2019. Attorney Brian Murphy appeared for

Plaintiff and attorney Matthew Johnson appeared for Defendants.
      Having further considered the Motion as it relates to Request for

Production of Documents 18 and the parties’ additional arguments, the Court

is of the opinion that the June 25 Order should be clarified in part.

      Accordingly, and as stated on the record, the June 25 Order is

AMENDED as follows:

      1. Defendants shall serve supplemental responses to Request for

         Production 18. The responses shall cover the period from April 1, 2017

         to and including one year following the conclusion of Plaintiff’s

         employment and shall reflect the territorial scope stated in the

         Request.

      2. Defendants shall serve the supplemental answers and responses

         directed by the June 25 Order and herein on or before July 22, 2019.

      3. All other provisions of the June 25 Order remain in effect.



                               Signed: July 3, 2019




                                          2
